Title: From George Washington to the Board of War, 27 July 1779
From: Washington, George
To: Board of War


        
          Gentlemen,
          Head Quarters West Point July 27th 1779.
        
        I have the honor to inclose you an extract of a letter which I have lately received from Major General Gates, on which the Board will be pleased to direct the necessary measures—I have requested General Knox to send a proper person to inquire into the administration at Springfield; and to have the abuses rectified, so far as it may be done without interfering with the establishment of the department.
        General Knox has reported on the subject of Mr Garanger, that he may be usefully employed in the Artillery with the rank of Captain in the army, but without any particular rank or command in the line of Artillery. The officers of Artillery are very tenacious of their privileges and jealous of the introduction of new men into their corps; and not only their services deserve consideration; but it would be inexpedient to excite any discontents among them. Mr Garanger from his knowlege of the theory and practice of Artillery may be useful, but he must be employed with caution and management. He may have an appointment to a captaincy in the army of the United States and the Board may direct the commanding Officer of Artillery to employ him in such manner as he shall judge beneficial to the service. I have the honor to be With very great respect & esteem Gentlemen Your most Obed. svt.
       